Order issued \vvm her 16, 2012




                                               In L’he
                                  (Inairt til Apt1rdh
                          FiftIi 1itrict uf Jcxa at Jallas
                                        No. 05-1 2—01558--CV


                             IN RE DAVI I) M CC REAR’, Relator


                 Original   Proceeding from the -401st Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No.401-52567-2011


                                           ORDER
                            Be6ire Justices Hridges, Lang. and Fillmore

       Basel on the   Court’s opinion   of this date, we DENY re hitor’s   petition   for writ   of   habeas

corpus. We ORDER that relator bear the costs of this original proceeding.




                                                     ROBERT M. fiLLMORE
                                                     JUSTICE